Case 1:98-cr-00038-JMS-MJD Document 152 Filed 06/11/20 Page 1 of 2 PageID #: 1632




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
           Plaintiff,                            )
                                                 )
                        v.                       )       CAUSE NO. 1:98-CR-00038-JMS-MJD
                                                 )
    ANTHONY SPRADLEY et al,                      )
                                                 )
           Defendant.                            )
                                                 )


                             MOTION TO WITHDRAW APPEARANCE

           Pamela Domash, Assistant United States Attorney for the Southern District of Indiana,

  hereby moves the Court to withdraw her appearance as counsel for the United States, as she is no

  longer assigned to the case. Assistant United States Attorney Bradley P. Shepard remains as

  counsel for the United States.

                                               Respectfully submitted,

                                               JOSH J. MINKLER
                                               United States Attorney

   Date:      June 11, 2020             By:    /s/ Pamela Domash
                                               Pamela Domash
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               10 West Market Street, Suite 2100
                                               Indianapolis, IN 46204-3048
                                               Telephone: 317-226-6333
Case 1:98-cr-00038-JMS-MJD Document 152 Filed 06/11/20 Page 2 of 2 PageID #: 1633




                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2020, a copy of the foregoing Motion to Withdraw

  Appearance was filed electronically. Notice and service of this filing will be made to the applicable

  parties by operation of the Court's electronic filing system. Parties may access this filing through

  the Court's system.




                                           By:    /s/ Pamela Domash
                                                  Pamela Domash
                                                  Assistant United States Attorney
                                                  10 West Market Street, Suite 2100
                                                  Indianapolis, IN 46204-3048
                                                  Telephone: 317-226-6333
                                                  Fax: 317-229-6125
